Citation Nr: 1724495	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-48 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether a reduction in rating effective September 1, 2009, from 20 percent to 10 percent, for left leg burn residuals manifested by venous insufficiency, was proper.

2.  Whether a reduction in rating effective September 1, 2009, from 20 percent to 10 percent, for right leg burn residuals manifested by venous insufficiency, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 1975.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

In December 2015, the Board remanded the Veteran's appeal with instruction to schedule him for the abovementioned hearing.  The Board is therefore satisfied that the instructions in its remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The evidence does not show that material improvement, including improvement in his ability to function under the ordinary conditions of life and work, in the Veteran's left leg burn residuals had actually occurred at the time of their June 2009 rating reductions effective September 1, 2009.

2.  The evidence does not show that material improvement, including improvement in his ability to function under the ordinary conditions of life and work, in the Veteran's right leg burn residuals had actually occurred at the time of their June 2009 rating reductions effective September 1, 2009.


CONCLUSIONS OF LAW

1.  The reduction in rating effective September 1, 2009, from 20 percent to 10 percent, for left leg burn residuals manifested by venous insufficiency, was improper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2016).

2.  The reduction in rating effective September 1, 2009, from 20 percent to 10 percent, for right leg burn residuals manifested by venous insufficiency, was improper, and the 20 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, a rating reduction stems from an action initiated by the RO, not the Veteran, and the reduction is not a claim or application for benefits under the VCAA.  Thus, the notice and assist provisions of the VCAA do not apply to a rating reduction. 

With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

The provisions of 38 C.F.R. § 3.105(e) allow for a rating reduction when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and 30 days to request a predetermination hearing.  Then, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i).

In December 2008, the RO issued the Veteran a rating action proposing the reductions and setting forth all material facts and reasons for the reductions.  In the January 2009 notice letter accompanying the rating action, the RO informed the Veteran that he had 60 days to submit additional evidence showing that his compensation payments should be continued at their present level, and 30 days from the date of the notice letter to request a predetermination hearing.  The Veteran did not request a hearing, nor did he submit evidence during the 60-day period with the exception of a January 2009 statement articulating his disagreement. 

In a June 2009 rating decision, the RO effectuated the reductions from 20 percent to 10 percent in each leg.  The notification letter sent to the record is date stamped July 29, 2009.  The effective date of the reduction was September 1, 2009, which is prior to the last day of the month in which the 60-day period from the notice of the rating action ended.  See 38 C.F.R. § 3.105(e).  For these reasons, the Board finds that VA has not complied with the procedural due process requirements of 38 C.F.R. § 3.105(e).  The reduction of a disability rating, however, if otherwise supportable, is not rendered void ab initio by virtue of error in the assignment of the effective date for it.  VAOPGCPREC 31-97 (Aug. 29, 1997).  If the reduction is supportable on the merits, the appropriate remedy is retroactive adjustment of the effective date on the reduction.  The Board therefore must address the merits of the reduction.  

Merits

Generally, a disability rating will not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred, and also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2, 4.10.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction evidence may be considered to determine whether the condition had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

For ratings in effect for less than five years, adequate reexamination that discloses improvement in the disability warrants reduction in rating.  See 38 C.F.R. § 3.344(c).  For ratings in effect for five years or more, additional requirements of § 3.344(a)-(b) apply.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  Therefore, because the Veteran's ratings were in effect since August 1994, the provisions of 38 C.F.R. § 3.344(a)-(b) described below are applicable to each rating reduction at issue in this case.

Rating agencies are to handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination was full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  38 C.F.R. § 3.344(a).

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Moreover, though material improvement in the physical condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains, after according due consideration to all the evidence developed, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).

Service connection for the Veteran's burn residuals was awarded in a December 1999 Board decision, and 20 percent ratings in each leg were assigned in a January 2000 rating decision, effective in August 1994.

When assigned, the Veteran's burn residuals manifested by venous insufficiency were evaluated as varicose veins under 38 C.F.R. § 4.104, Diagnostic Code 7120.  The criteria are unaltered since 2000.  Under this code, asymptomatic palpable or visible varicose veins warrant a 0 percent rating.  A 10 percent rating is warranted for intermittent edema of extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent evaluation is warranted for massive board-like edema with constant pain at rest.

When assigned, the Veteran's burn residuals could alternately be evaluated as third-degree burn scars under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2000).  This code directed that scars be evaluated based on area, with a 10 percent rating for scars exceeding 6 square inches, 20 percent for 12 square inches, 30 percent for one half square foot, and 40 percent for one square foot.  Additionally, under 38 C.F.R. § 4.118, Diagnostic Code 7802, second-degree burn scars warranted a 10 percent evaluation for area or areas of one square foot.  For both codes, scars on separate extremities are to be evaluated separately.  

Under current law, burn scars not of the head, face, or neck, that are deep and nonlinear are evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7801 (2016).  This code directs that scars be evaluated based on area, with a 10 percent rating for scars exceeding 6 square inches, 20 percent for 12 square inches, 30 percent for 72 square inches, and 40 percent for 144 square inches.  Additionally, under 38 C.F.R. § 4.118, Diagnostic Code 7802, burn scars that are superficial and nonlinear warrant a 10 percent evaluation for area or areas of 144 square inches.  A deep scar is one associated with underlying soft tissue damage, whereas a superficial scar is not.  For both codes, scars on separate extremities are to be evaluated separately.  

At the March 1999 VA examinations on which his original evaluations were based, the Veteran reported night throbbing and getting little knots along the path of the greater saphenous vein.  He took medication and wore support hose.  His hands and feet remained cold all the time.  He reported worse pain and swelling on standing, especially in the right leg.

The Veteran underwent a VA examination in October 2007.  He reported continued swelling and throbbing in his right leg and mild swelling occurring after prolonged standing or walking in his left leg.  He reported use of elastic hose on his right leg and use of prescription medication for leg pain.  

The Veteran underwent a second VA examination in November 2008.  He reported no change from his October 2007 examination.  He again reported continued swelling and throbbing in his right leg and mild swelling occurring after prolonged standing or walking in his left leg.  

The Veteran underwent another VA examination in February 2014.  He reported worsening venous insufficiency, with increased intensity and frequency of achy throbbing pain, worse at night.  He reported knots that pop up on his legs about the size of a quarter.  He stated that he cannot walk for more than an hour.  The examiner found in both legs aching and fatigue after prolonged standing and walking, with symptoms relieved by elevation of extremity and compression hosiery.  An associated examination of the Veteran's burn scars found them to be painful but stable.

The Board finds that the evidence does not show that material improvement, including improvement in his ability to function under the ordinary conditions of life and work, in the Veteran's bilateral burn residuals had actually occurred at the time of their June 2009 rating reductions effective September 1, 2009.  The RO based its reduction on the symptoms described at the VA examinations in October 2007 and November 2008.  While these symptoms approximate the criteria for a 10 percent rating, they are not materially different from the symptoms described at the March 1999 VA examination on which his original rating was based.  At all of his examinations, the Veteran reported pain, throbbing, and swelling, worse in the right leg, exacerbated at night and after prolonged standing or walking, and treated with medication and compression hosiery.  There is no objective evidence to show improvement since the ratings were assigned; rather, what appears to be the same symptoms are worded in a way that more approximates the 10 percent criteria.  Reductions in ratings cannot be made merely because the symptoms approximate the criteria for a lower rating absent a finding of improvement.  For these reasons, the Board finds that the evidence does not show that material improvement, including improvement in his ability to function under the ordinary conditions of life and work, in the Veteran's bilateral burn residuals had actually occurred at the time of their June 2009 rating reductions effective September 1, 2009.  The Veteran's original 20 percent ratings are therefore restored.


ORDER

A 20 percent rating for left leg burn residuals manifested by venous insufficiency is restored, subject to the laws and regulations governing the payment of VA benefits.

A 20 percent rating for right leg burn residuals manifested by venous insufficiency is restored, subject to the laws and regulations governing the payment of VA benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


